Citation Nr: 1032862	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, to include as due to service-connected low back 
disability.

2.  Entitlement to a disability rating in excess of 40 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1975 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and March 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of entitlement to an increased disability rating for a 
low back disability is addressed in the REMAND following the 
order section of this decision.


FINDING OF FACT

The Veteran has not major depressive disorder at any time during 
the pendency of this claim.


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated by 
active service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was mailed a letter in 
February 2006 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  In April 2006 the Veteran was mailed a letter 
providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment records have been obtained.  
The Veteran was afforded appropriate VA examinations in July 2006 
and January 2007.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's STRs are negative for any complaints of or 
treatment for depression while in active service.  Additionally, 
at his February 1992 separation examination, the Veteran checked 
"no" on the questionnaire in response to the question of 
whether he had experienced depression or excessive worry.  Also 
of record, are medical records from the Veteran's post-separation 
service in the Army National Guard.  At an Army National Guard 
examination in November 2000, the Veteran again checked "no" on 
the questionnaire in response to the question of whether he had 
experienced any depression or excessive worry.

A review of the Veteran's VA Medical Center treatment records 
shows that the Veteran has sought periodic mental health 
counseling at the VA Medical Center and that he has been 
diagnosed with major depressive disorder by his VA case manager.  

In July 2006, the Veteran was afforded a VA psychiatric 
examination.  After examination of the Veteran was complete, it 
was recommended by the examiner that the Veteran undergo a 
complete psychological and neuropsychological evaluation to 
assess both the Veteran's cognitive functioning and his 
differential diagnosis. 

After reviewing the Veteran's August 2006 psychological test 
results, the VA examiner reported that the Veteran exaggerated 
his symptoms and generally did not provide any data to support 
his claim of experiencing depression.  The examiner also reported 
that the Veteran had not presented any symptoms of depression 
during the initial July 2006 evaluation and she reported that she 
could not find evidence of any service-connected psychiatric 
disorder for the Veteran.

The Veteran was afforded another VA psychiatric examination in 
January 2007.  After a thorough review of the claims files and an 
examination of the Veteran, the VA examiner reported that the 
only Axis I diagnosis she could make was that of malingering.  
The examiner reported that the Veteran was a very poor historian, 
was very evasive, and was able to recall his medication and what 
they were prescribed for, but was unable to immediately repeat 
words or know the number of pennies in a dollar.  The examiner 
reported that these abilities were inconsistent with each other.  

The VA examiner also reported that the Veteran had consistently 
been inconsistent through his report of symptoms in that the 
Veteran exaggerated his symptoms and reported symptoms that were 
not consistent with psychiatric illness.  The examiner reported 
that the Veteran appeared to be trying to make himself cry by 
rubbing his eyes with his jacket and attempting to appear sad.  
The examiner reported that the Veteran was not very successful in 
his endeavor.  The examiner also reported that the Veteran became 
particularly agitated with questions he was unsure how to answer 
and there was no evidence to suggest that the Veteran had a major 
mental illness, with the exception of malingering in order to 
attempt to obtain funding.  The examiner opined that to a 
reasonable degree of medical certainty, the Veteran was not 
suffering from a primary Axis I mental illness.  However, the 
examiner did note that the Veteran abused alcohol.

The examiner also reported that there was no evidence to support 
a service-connected psychiatric disability claim.  The examiner 
noted that even though the Veteran did have some VA Medical 
Center treatment notes that indicated a diagnosis of major 
depression, the approach by an individual treating provider is 
often different than that of an evaluator.  In this regard, the 
VA examiner noted that an evaluator uses further questioning to 
attempt to clarify a diagnosis as opposed to a treating 
physician, who may assume that prior diagnoses have been correct 
and just continue with the same treatment and diagnoses without 
challenging it.  The VA examiner reported that both she and the 
other psychiatrist she conferred with on this case had forensic 
psychiatry experience and training in addition to the fact that 
the examiner herself is board certified in forensic psychiatry.  
The examiner reported that this experience aided her in 
evaluating things more objectively and in looking for evidence 
that was inconsistent with mental illness rather than accepting a 
patient's symptoms as they are reported, which is what is 
frequently done by treating providers in order to achieve 
therapeutic alliance.  Additionally, the VA examiner noted that 
clinical treatment notes do not provide an adequate description 
of symptoms to support a diagnosis of major depressive disorder.  
She reported that during disability evaluations, it is imperative 
that the patient be evaluated utilizing DSM-IV criteria for 
mental illness objectively, rather than working to develop a 
therapeutic alliance with the patient.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 
(1991); the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992).

The Board finds the opinion provided by the January 2007 VA 
examiner to be more probative than the diagnosis provided by the 
Veteran's VA Medical Center mental health case manager.  In this 
regard, the VA examiner clearly states that she used the DSM-IV 
criteria in her evaluation of the Veteran's symptoms.  It is 
unclear as to whether the Veteran's mental health case manager 
did the same.  Additionally, the VA examiner pointed out clear 
instances of inconsistencies in the Veteran's reported symptoms 
and clearly outlined her reasons for believing that the Veteran 
did not actually have an Axis I diagnosis of a mental disability.  
Moreover, there is no indication from the record that the 
Veteran's diagnosis of major depressive disorder by his VA 
Medical Center mental health counselor was adequately based on 
the DSM-IV criteria.  In addition, as pointed out by the January 
2007 VA examiner, as a forensic psychiatrist, she sees things 
more objectively and looks for evidence that was inconsistent 
with mental illness rather than accepting a patient's symptoms as 
they are reported, which is what is frequently done by treating 
providers in order to achieve therapeutic alliance.  

Accordingly, the Board has concluded that the preponderance of 
the evidence is against this claim.  Therefore, entitlement to 
service connection for major depressive disorder is not 
warranted.


ORDER

Entitlement service connection for major depressive disorder is 
denied.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to an increased disability 
rating for his low back disability is decided.

The Veteran was last afforded a VA examination of his spine in 
February 2006.  In a September 2008 statement from the Veteran's 
representative, it was reported that the Veteran's low back 
disability had increased in severity since his last VA 
examination.

A review of the VA Medical Center treatment records on file shows 
that the Veteran does receive periodic treatment at the VA 
Medical Center for back problems.  However, the information 
provided in the VA Medical Center treatment notes is not 
sufficient for the purposes of determining the current level of 
all impairment resulting from the Veteran's service-connected low 
back disability.

Therefore, the Veteran should be afforded a VA examination to 
determine the current level of severity of all impairment 
resulting from his service-connected low back disability.

Additionally, current treatment records should be obtained before 
a decision is rendered with regard to this issue.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected low back disability.  
The claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.

All manifestations of the Veteran's low 
back disability should be identified, to 
include any symptoms of radiculopathy and 
any periods of medically prescribed bed 
rest.  In addition, the examiner should 
provide an opinion concerning the current 
degree of industrial impairment resulting 
from the Veteran's service-connected low 
back disability, to include whether it is 
sufficient by itself to render the Veteran 
unemployable.

The rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


